Centerline/Fleet Hous. Partnership, L.P. - Series B v Hopkins Ct. Apts., L.L.C. (2021 NY Slip Op 05271)





Centerline/Fleet Hous. Partnership, L.P. - Series B v Hopkins Ct. Apts., L.L.C.


2021 NY Slip Op 05271


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (57/21) CA 20-00299.

[*1]CENTERLINE/FLEET HOUSING PARTNERSHIP, L.P. - SERIES B, A DELAWARE LIMITED PARTNERSHIP, AND RCHP SLP II, L.P., A DELAWARE LIMITED PARTNERSHIP, INDIVIDUALLY AND DERIVATIVELY ON BEHALF OF HOPKINS COURT ASSOCIATES, L.P., A NEW YORK LIMITED PARTNERSHIP, PLAINTIFFS-APPELLANTS, 
vHOPKINS COURT APARTMENTS, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY, WHITNEY CAPITAL COMPANY, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY, WHITNEY HOPKINS ASSOCIATES, A NEW YORK GENERAL PARTNERSHIP, CRS PROPERTIES, INC., A NEW YORK CORPORATION, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.